DAVIS, Judge.
Associated Home Health Industries of Florida, Inc. (AHHI) appeals a final order from the Division of Administrative Hearings denying a challenge to Proposed Rule 59G-8.200, Fla.Admin.Code. As the Hearing Officer found, the rule is consistent with the plain and unambiguous language of section 400.462(6), Florida Statutes (1995), which defines “home health services” as service supplied “by home health agency personnel or by others under arrangement with the agency.” The Hearing Officer found that the statute did not make all health services provided in a private residence “home health services” governed by chapter 400. Rather, the hearing officer concluded, the Legislature imposed the obligations of chapter 400 only on those providing home health services who hold themselves out to the public as licensed home health agency personnel. AHHI argues that this court should ignore the clear meaning of the statute because applying the plain and unambiguous language of the law would not effectuate the legislative intent to protect those in need of home health services. We disagree. The Hearing Officer was correct in concluding that the rule comports with the statute, and was therefore not an invalid exercise of delegated legislative authority or arbitrary and capricious. Accordingly, we AFFIRM.
ERVIN, J., and SMITH, Senior Judge, concur.